         Case 2:20-cv-01993-CJB Document 25 Filed 11/04/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


JUDY JONES individually and as personal                   CIVIL ACTION
representative of the ESTATE OF HUGH
LEE JONES JR.                                             NO. 20-01993

VERSUS                                                    SECTION “J”(2)

BP EXPLORATION & PRODUCTION, INC. and                     JUDGE BARBIER
BP AMERICA PRODUCTION COMPANY
                                                          MAG. JUDGE
Related to: 12-968 BELO                                   CURRAULT
            in MDL 2179

                                      ORDER

       Before the Court are Plaintiff’s objections (Rec. Doc. 21) to the Magistrate

Judge’s Report and Recommendation (Rec. Doc. 19), which recommends dismissing

Plaintiff’s BELO complaint as untimely. The BP defendants responded to Plaintiff’s

objections. (Rec. Doc. 24). The Court has considered this matter de novo. See Fed. R.

Civ. P. 72(b)(3).

       Plaintiff’s lawsuit presents the same issues that were recently considered in

three other BELO cases. (See Armour, No. 20-1783; DuMoulin, No. 20-1785; Moore,

No. 20-1787). There, the Court adopted the Magistrate Judge’s recommendation and

dismissed the cases as untimely. The Court does so again here. However, two points

deserve special mention.

       First, Plaintiff’s memorandum is 34 pages long, 9 pages over the limit

contained in Local Rule 7.7. (See Rec. Doc. 21). Plaintiff neither requested nor
        Case 2:20-cv-01993-CJB Document 25 Filed 11/04/20 Page 2 of 2




received permission to exceed the page limit. Consequently, the Court will strike the

extra pages and has not considered them.

      Second, the Court highlights the fact that Plaintiff’s counsel admitted during

oral argument before the Magistrate Judge that he knew of the notice of BP’s election

not to mediate by June of 2019, but he did not file the BELO complaint until a year

later. (See Transcript at 27:6-14, Rec. Doc. 23). Thus, even assuming for the sake of

argument that the six-month deadline for filing a BELO complaint (see Medical

Settlement § VIII.G.1.b) runs from the day the Plaintiff has actual notice, as Plaintiff

contends, the complaint is still untimely.

      Accordingly,

      IT IS ORDERED that pages 26-34 of Plaintiff’s objections (Rec. Doc. 21) are

STRUCK.

      IT IS FURTHER ORDERED that the Court accepts the Magistrate Judge’s

Report and Recommendation (Rec. Doc. 19) and adopts it as its own; accordingly,

      IT IS FURTHER ORDERED that BP’s Motion to Dismiss (Rec. Doc. 6) is

GRANTED, and Plaintiff’s complaint is DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 4th day of November, 2020.



                                                 ___________________________________
                                                     United States District Judge




                                             2
